 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of June 28, 2019, among
Adhera Therapeutics, Inc., a Delaware corporation (the “Company”), IthenaPharma,
Inc., a Delaware corporation and a wholly-owned subsidiary of the Company
(“Ithena”), Cequent Pharmaceuticals, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company (“CPI”), and MDRNA Research, Inc., a
Delaware corporation and a wholly-owned subsidiary of the Company (“Research”
and, collectively with the Company, Ithena and CPI, the “Grantors” and each,
individually, a “Grantor”), the various subscribers (each such person (including
any subscriber that becomes a party to this Agreement after the date hereof) a
“Purchaser” and collectively the “Purchasers”) signatory to those certain
Subscription Agreements of substantially like tenor that the Company entered
into, and may enter into after the date hereof, with such subscribers pursuant
to which the Company shall issue to such subscribers a secured promissory note
of the Company (each a “Subscription Agreement” and collectively the
“Subscription Agreements”), and Jeff S. Phillips, as agent (the “Agent”) for the
Purchasers (the Agent, together with the Purchasers, together with the
successors and assigns of each, the “Secured Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has entered into, or may enter into, a Subscription
Agreement with each Purchaser; and

 

WHEREAS, pursuant to the terms and conditions of the Subscription Agreements,
the Purchasers have agreed to extend loans to the Company, repayment of which is
evidenced by the Notes issued to the Purchasers pursuant to the Subscription
Agreements; and

 

WHEREAS, in order to induce the Purchasers to enter into the Subscription
Agreements and to extend the loans pursuant to the Subscription Agreements, the
Grantors have agreed to execute and deliver to the Purchasers this Agreement and
to grant the Secured Parties a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations, and

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Notes, or if not expressly defined in the Notes, then in the Subscription
Agreements. Any terms used in this Agreement that are defined in the Code
(whether or not capitalized) shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Notes or the Subscription
Agreements; provided, however, that if the Code is used to define any term used
herein and if such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern. In addition to those terms defined elsewhere in this Agreement, as used
in this Agreement, the following terms shall have the following meanings:

 

(a) “Account” means an account (as that term is defined in the Code).

 

 1 

 



 

(b) “Account Debtor” means an account debtor (as that term is defined in the
Code).

 

(c) “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

(d) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

 

(e) “Chattel Paper” means chattel paper (as that term is defined in the Code)
and includes tangible chattel paper and electronic chattel paper.

 

(f) “Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Secured Parties’ Liens on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

(g) “Collateral” has the meaning specified therefor in Section 2; provided,
however, that “Collateral” shall not include any Excluded Property; and
provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

 

(h) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 8 attached hereto.

 

(i) “Company” and “Companies” shall mean the Grantors.

 

(j) “Copyrights” means copyrights and copyright registrations, and also includes
(i) the copyright registrations and applications listed on Schedule 2 attached
hereto and made a part hereof (as the same may be amended or modified from time
to time), (ii) all extensions or renewals thereof, (iii) all income, royalties,
damage awards and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, (iv) the right to sue for past, present and future infringements
thereof, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.

 

 2 

 

 

(k) “Deposit Account” means a deposit account (as that term is defined in the
Code).

 

(l) “Equipment” means equipment (as that term is defined in the Code).

 

(m) “Excluded Property” means, collectively, (i) any permit, lease, license,
contract, instrument or other agreement held by any Grantor that prohibits or
requires the consent of any Person other than the Grantors which consent has not
been obtained as a condition to the creation by such Grantor of a Lien thereon,
or any permit, lease, license, contract or other agreement held by any Grantor
to the extent that any applicable law, treaty, rule, or regulation or any change
in the interpretation or application thereof by any Governmental Authority
applicable thereto prohibits the creation of a Lien thereon, but only, in each
case, to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Code, (ii) any
“intent to use” Trademark applications for which a statement of use has not been
filed (but only until such statement is filed), and (iii) Equipment owned by any
Grantor that is subject to a purchase money Lien or capital lease (in each case,
to the extent permitted under the Subscription Agreements) if the contract or
other agreement in which such Lien is granted (or in the documentation providing
for such capital lease) prohibits or requires the consent of any Person which
consent has not been obtained other than the Grantors as a condition to the
creation of any other Lien on such Equipment; provided, however, Excluded
Property shall not include any Collateral described in subsection (i) and (iii)
of this subsection (m) to the extent that any such consent or lapse, as
applicable, (x) has been waived or (y) would be rendered ineffective pursuant to
Sections 9-406, 9-408, 9-409 of the Code or other applicable provisions of the
Code of any relevant jurisdiction or any other applicable law (including the
Bankruptcy Code, when applicable) or principles of equity; provided, that
immediately upon the ineffectiveness, lapse, termination or waiver of any such
provision, the Collateral shall include, and each such Grantor shall be deemed
to have granted a security interest in, all such right, title and interest as if
such provision had never been in effect. “Excluded Property” shall not include
any Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).

 

(n) “Event of Default” has the meaning specified therefor in the Notes.

 

 3 

 

 

(o) “General Intangibles” means general intangibles (as that term is defined in
the Code), and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, industrial
designs and other Intellectual Property or rights therein or applications
therefor, whether under license or otherwise, programs, programming materials,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Intellectual Property Licenses,
infringement claims, computer programs, information contained on computer disks
or tapes, software, literature, reports, catalogs, pension plan refunds, pension
plan refund claims, insurance premium rebates, tax refunds, and tax refund
claims, interests in a partnership or limited liability company which do not
constitute a security under Article 8 of the Code, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, goods, Investment Related Property, Negotiable Collateral, and
oil, gas, or other minerals before extraction.

 

(p) “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

 

(q) “Grantor” and “Grantors” have the meanings specified therefor in the
recitals to this Agreement.

 

(r) “Initial Closing Date” has the meaning specified therefor in the
Subscription Agreements.

 

(s) “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement of other similar relief.

 

(t) “Intellectual Property” means Patents, Copyrights, Trademarks, the goodwill
associated with such Trademarks, trade secrets and confidential and proprietary
customer lists, and Intellectual Property Licenses.

 

(u) “Intellectual Property Collateral” means Grantors’ Patents, Trademarks and
Copyrights, now owned or hereafter accrued, and all goodwill of the business
connected with the use of, and symbolized by, such Trademarks.

 

(v) “Intellectual Property Licenses” means rights under or interests in any
Patent, Trademark, Copyright or other Intellectual Property, including software
license agreements with any other party (other than commercial off the shelf
software), whether the applicable Grantor is a licensee or licensor under any
such license agreement, including the license agreements listed on Schedule 3
attached hereto and made a part hereof.

 

(w) “Inventory” means inventory (as that term is defined in the Code).

 

(x) “Investment Related Property” means investment property (as that term is
defined in the Code).

 

 4 

 

 

(y) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts, and documents.

 

(z) “Notes” has the meaning specified therefor in the Subscription Agreements.

 

(aa) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing, of any
Grantor to Secured Parties under this Agreement, the Notes, the Subscription
Agreements, and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on, the Notes and the loans
extended pursuant thereto (including any interest that accrues after the
commencement of an Insolvency Proceeding regardless of whether allowed or
allowable in whole or in part as a claim in such Insolvency Proceeding); (ii)
any and all other fees, legal fees and other expenses, indemnities, costs,
obligations and liabilities of the Grantors from time to time under or in
connection with this Agreement, the Notes, the Subscription Agreements, and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Grantor. Any
reference in this Agreement to the Obligations shall include all or any portion
thereof and any extensions, modifications, renewals or alterations thereof, both
prior and subsequent to any Insolvency Proceeding.

 

(bb) “Organizational Documents” means, with respect to each Grantor, the
documents by which such Grantor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Grantor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).

 

(cc) “Patents” means patents and patent applications, and also includes (i) the
patents and patent applications listed on Schedule 4 attached hereto and made a
part hereof (as the same may be amended or modified from time to time), (ii) all
divisions, continuations, continuations-in-part, reissues and extensions
thereof, (iii) all income, royalties, damage awards and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements thereof, (iv) the right to sue for past,
present and future infringements thereof, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.

 

 5 

 

 

(dd) “Permitted Encumbrances” means (a) liens in favor of Agent, on behalf of
itself and Purchasers, to secure the Secured Obligations, (b) liens (i) with
respect to the payment of taxes, assessments or other governmental charges or
(ii) of suppliers, carriers, materialmen, warehousemen, workmen or mechanics and
other similar liens, in each case imposed by law and arising in the ordinary
course of business, and securing amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of the applicable Grantor in accordance with GAAP and
which do not involve, in the reasonable judgment of Agent, any risk of the sale,
forfeiture or loss of any of the Collateral (a “Permitted Contest”), (c) liens
existing on the date hereof and set forth on Schedule 9 hereto, (d) liens
securing purchase money indebtedness, provided that (i) such liens exist prior
to the acquisition of, or attach substantially simultaneous with, or within 30
days after the, acquisition, repair, improvement or construction of, such
property financed by such indebtedness and (ii) such liens do not extend to any
property of a Grantor other than the property (and proceeds thereof) acquired or
built, or the improvements or repairs, financed by such indebtedness, and (e)
licenses entered into in the ordinary course of business.

 

(ee) “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

(ff) “Proceeds” has the meaning specified therefor in Section 2.

 

(gg) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

 

(hh) “Requisite Purchasers” shall mean Purchasers holding in aggregate a
majority of the principal amount of the Notes.

 

(ii) “Security Interest” has the meaning specified therefor in Section 2.

 

(jj) “Secured Obligations” means each and all of the following: (a) each and all
of the present and future obligations of Grantors now existing or hereafter
arising from this Agreement, the Notes or the Subscription Agreements, and (b)
all Obligations of the Grantors, including, in the case of each of clauses (a)
and (b), reasonable attorneys’ fees and expenses and any interest, fees, or
expenses that accrue after the filing of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding in each case, subject to any applicable limitations expressly
provided in this Agreement, the Notes and the Subscription Agreements, as
applicable.

 

 6 

 

 

(kk) “Secured Party’s Liens” means the Liens granted by the Grantors to Secured
Parties under the Transaction Documents.

 

(ll) “Securities Account” means a securities account (as that term is defined in
the Code).

 

(mm) “Stock” means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the Commission under the Exchange Act).

 

(nn) “Subscription Agreements” has the meaning specified therefor in the
recitals to this Agreement.

 

(oo) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code).

 

(pp) “Trademarks” means trademarks, trade names, trademark applications, service
marks, service mark applications, and also includes (i) the registered or
applied for trade names, trademarks, trademark applications, service marks, and
service mark applications listed on Schedule 5 attached hereto and made a part
hereof (as the same may be amended or modified from time to time), (ii) all
renewals thereof, (iii) all income, royalties, damage awards and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future (A) infringements and dilutions thereof and (B) injury to the
goodwill associated therewith, (iv) the right to sue for past, present and
future (A) infringements and dilutions thereof and (B) injury to the goodwill
associated therewith, (v) the goodwill of each Grantor’s business symbolized by
the foregoing or connected therewith, and (vi) all of each Grantor’s rights
corresponding thereto throughout the world.

 

(qq) “Transaction Documents” means this Agreement, the Notes and the
Subscription Agreements.

 

(rr) “URL” means “uniform resource locator,” an internet web address.

 

2. Guaranty and Grant of Security. (A) Each Grantor, in consideration of the
mutual benefits obtained thereby and for other valuable consideration hereby
acknowledged, hereby unconditionally guarantees to the benefit of Agent, for the
benefit of the Purchasers and Agent, the prompt payment and performance of each
and all of the Secured Obligations of the other, without setoff or counterclaim
each of which are hereby waived.  

 



 7 

 

 

(B) Each Grantor hereby unconditionally grants, assigns, and pledges to Agent on
behalf of Secured Parties a continuing security interest (herein referred to as
the “Security Interest”) in all such Grantor’s right, title and interest in and
to its property, tangible or intangible, of such Grantor whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”), including
without limitation to such Grantor’s right, title, and interest in and to the
following, whether now owned or hereafter acquired or arising and wherever
located:

 



  (a) all of such Grantor’s Accounts;         (b) all of such Grantor’s Books;  
      (c) all of such Grantor’s Chattel Paper;         (d) all of such Grantor’s
Deposit Accounts;         (e) all of such Grantor’s Equipment and fixtures;    
    (f) all of such Grantor’s General Intangibles, including the Intellectual
Property Collateral;         (g) all of such Grantor’s Inventory;         (h)
all of such Grantor’s Investment Related Property;         (i) all of such
Grantor’s Negotiable Collateral;         (j) all of such Grantor’s rights in
respect of Supporting Obligations;         (k) all of such Grantor’s Commercial
Tort Claims;

 

(l) all of such Grantor’s money, cash equivalents, or other assets of each such
Grantor that now or hereafter come into the possession, custody, or control of
Agent or any Secured Party;

 

(m) all of the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance or Commercial Tort Claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (the “Proceeds”).
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to any Grantor or any Secured Party from time to time with
respect to any of the Investment Related Property.

 

 8 

 

 

3. Security for Obligations. This Agreement and the Security Interest created
hereby secures the payment and performance of the Secured Obligations, whether
now existing or arising hereafter. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Secured Parties but for the fact that they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.

 

4. Grantors Remain Liable; Third Party Licensees. (A) Anything herein to the
contrary notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral to perform all of the duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Agent or any Secured Party of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under such contracts and agreements included in the Collateral, and (c) Agent
and Secured Parties shall not have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall Agent or any Secured Party be obligated to perform any of the
obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement or other Transaction Documents, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Notes and the Subscription Agreements.

 

(B) Secured Parties acknowledge and agree that the security interest arising
hereunder in any Intellectual Property licensed by a Grantor to a third party in
an arms-length transaction shall be subject to the rights of such third party
licensee, whether such arms-length transaction is now existing or is entered
into following the execution and delivery of this Agreement. Upon the request of
a Grantor, Agent, on behalf of the Purchasers, shall provide an estoppel to such
third party licensee with respect to the foregoing. Secured Parties acknowledge
that no security interest or right is granted by any Grantor in property to the
extent that such property, including Intellectual Property, is not owned by said
Grantor.

 

 9 

 

 

5. Representations and Warranties. As of the Closing, each Grantor hereby
represents and warrants as follows:

 

(a) The exact legal name, jurisdiction of incorporation, organization or
formation, organizational identification number, if any, and chief executive
office of each of the Grantors is set forth on Schedule 1 attached hereto. No
Grantor has trade names except as set forth on Schedule 1 attached hereto. No
Grantor has used any name other than that as set forth on Schedule 1 for the
preceding five years. No entity has merged into any Grantor or been acquired by
any Grantor within the past five years except as set forth on Schedule 1.

 

(b) Schedule 6 attached hereto sets forth all Real Property owned or leased by
Grantors as of the Initial Closing Date.

 

(c) As of the Initial Closing Date, no Grantor has any interest in, or title to,
any registered Copyrights, material Intellectual Property Licenses, registered
Patents or Trademarks except as set forth on Schedules 2, 3, 4 and 5,
respectively, attached hereto. This Agreement is effective to create a valid and
continuing Lien on such Copyrights, Intellectual Property Licenses, Patents and
Trademarks. No Grantor has any interest in any Copyright that is necessary in
connection with the operation of such Grantor’s business, except for those
Copyrights identified on Schedule 2 attached hereto which have been registered
with the United States Copyright Office.

 

(d) Each Grantor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Grantor of this Agreement and the filings contemplated herein have been
duly authorized by all necessary action on the part of such Grantor and no
further action is required by such Grantor. This Agreement has been duly
executed by each Grantor. This Agreement constitutes the legal, valid and
binding obligation of each Grantor, enforceable against such Grantor in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.

 

(e) No written claim has been received by any Grantor that any Collateral or any
Grantor’s use of any Collateral violates the rights of any third party that has
not been resolved to the satisfaction of such Grantor. There has been no adverse
decision to any Grantor’s claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to such Grantor’s right to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or, to the knowledge of such Grantor, threatened
before any court, judicial body, administrative or regulatory agency, arbitrator
or other governmental authority.

 

(f) Each Grantor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business (except when
temporarily kept at the offices of its attorneys or accountants) and may not
relocate such books of account and records or tangible Collateral unless it
delivers to Agent at least thirty (30) days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States) and (ii) evidence that appropriate financing statements under the
Code and other necessary documents have been filed and recorded and other steps
have been taken to perfect the Security Interests to create in favor of Secured
Parties, subject to Permitted Encumbrances, a valid, perfected and continuing
perfected first priority lien in the Collateral.

 

 10 

 

 

(g) The execution, delivery and performance of this Agreement by each Grantor do
not (i) violate any of the provisions of the Organizational Documents of any
Grantor or any judgment, decree, order or award of any court, governmental body
or arbitrator or any applicable law, rule or regulation applicable to any
Grantor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing such Grantor’s debt or otherwise) or other
understanding to which any Grantor is a party or by which any property or asset
of any Grantor is bound or affected, except in all cases, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect.
If any, all required consents (including, without limitation, from stockholders
or creditors of the Grantor) necessary for the Grantor to enter into and perform
its obligations hereunder have been obtained.

 

(h) This Agreement creates a valid security interest in the Collateral of each
of Grantors, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. All filings and other
actions necessary or desirable to perfect and protect such security interest
have been duly taken or will have been taken upon the filing of financing
statements listing each applicable Grantor, as a debtor, and Secured Party, as
secured party, in the jurisdictions listed next to such Grantor’s name on
Schedule 6 attached hereto. Upon the making of such filings, Secured Parties
shall have, subject to Permitted Encumbrances, a first priority perfected
security interest in the Collateral of each Grantor to the extent such security
interest can be perfected by the filing of a financing statement. All action by
any Grantor necessary to protect and perfect such security interest on each item
of Collateral has been duly taken (to the extent such action is required under
this Agreement). To the extent a security interest therein can not be created
under the Code by filing a financing statement, at any time and from time to
time, each Guarantor shall take such steps as the Agent and the Secured Parties
may reasonably request for each Guarantor (a) to obtain an acknowledgment, in
form and substance reasonably satisfactory to the Agent and the Secured Party,
of any bailee having possession of any of the Collateral, that such bailee holds
such Collateral for the Secured Party, (b) to obtain control of any investment
property, deposit accounts, letter of-credit rights or electronic chattel paper
(as such terms are defined in Article 9 of the Code) as set forth in Article 9
of the Code, and, where control is established by written agreement, such
agreement shall be in form and substance reasonably satisfactory to the Agent
and the Secured Party, and (c) otherwise to insure the continued perfection and
priority of Secured Party’s security interest in any of the Collateral and of
the preservation of its rights therein.

 

 11 

 

 

(i) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, except those consents, approvals,
authorizations or other actions, the failure of which to obtain could not
reasonably be expected to cause a material adverse effect to such Grantor, or
(ii) for the exercise by Secured Parties of the voting or other rights provided
for in this Agreement or any other Transaction Document with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement or any other Transaction Document, except as may be
required in connection with such disposition of Investment Related Property by
laws affecting the offering and sale of securities generally.

 

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent for the benefit of Secured Parties that from and after the date of this
Agreement and until the date of termination of this Agreement in accordance with
the terms:

 

(a) Each Guarantor shall notify the Agent in writing of any change in the
location of such Guarantor’s principal place of business or the location of any
material tangible Collateral or the place(s) where the records concerning all
intangible Collateral are kept or maintained.

 

(b) Each Guarantor will keep the Collateral in good condition and repair,
ordinary wear and tear excepted, and will pay and discharge all taxes, levies
and other impositions levied thereon as well as the cost of repairs to or
maintenance of same, and will not permit anything to be done that may materially
impair the value of any of the Collateral. If Guarantor fails to pay such sums,
the Secured Parties may do so for Guarantor’s account and add the amount thereof
to the Obligations.

 

(c) So long as an Event of Default has not occurred, each Guarantor shall have
the right to process and sell the Collateral in the regular course of business.
Secured Party’s security interest hereunder shall attach to all proceeds of all
sales of the Collateral. If at any time any such proceeds shall be represented
by any instruments, chattel paper or documents of title, then such instruments,
chattel paper or documents of title shall be subject to the Security Interest
granted hereby.

 

(d) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, with a value, individually or in the
aggregate, in excess of Twenty-Five Thousand Dollars ($25,000), and if and to
the extent that perfection or priority of Secured Parties’ Security Interest is
dependent on or enhanced by possession, the applicable Grantor, promptly (and in
any event within one (1) Business Day) upon the request of Agent, shall execute
such other documents and instruments as shall be reasonably requested by Agent
or, if applicable, endorse and deliver physical possession of such Collateral to
Agent or its representative, together with, if applicable, such undated powers
endorsed in blank as shall be reasonably requested by Agent;

 

 12 

 

 

(e) Chattel Paper.

 

(i) In the event that the Grantors acquire electronic Chattel Paper with a
value, individually or in the aggregate, in excess of Twenty-Five Thousand
Dollars ($25,000), the applicable Grantor shall promptly (and in any event
within two (2) Business Days) notify Agent thereof, and upon the request of
Agent, take all steps reasonably necessary to grant Agent control of all such
electronic Chattel Paper in accordance with the Code and all “transferable
records” as that term is defined in Section 16 of the Uniform Electronic
Transaction Act and Section 201 of the federal Electronic Signatures in Global
and National Commerce Act as in effect in any relevant jurisdiction;

 

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Subscription Agreements), promptly upon the request of Agent, such
Chattel Paper and instruments shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
Security Interest of Jeff S. Phillips, as Agent”;

 

(f) Letter-of-Credit Rights. Each Grantor that is or becomes the beneficiary of
a letter of credit with a face value in excess of Twenty-Five Thousand Dollars
($25,000) shall promptly (and in any event within two (2) Business Days after
becoming a beneficiary), notify Agent thereof and, thereafter, upon the request
by Agent, except with respect to documentary letters of credit received by a
Grantor from customers in the ordinary course of business if no Event of Default
has occurred and is continuing, take such actions Agent may reasonably request
to grant Agent control thereof;

 

(g) Commercial Tort Claims. Each Grantor shall promptly (and in any event within
two (2) Business Days of receipt thereof), notify Agent in writing upon becoming
a plaintiff in respect of, or otherwise obtaining a Commercial Tort Claim after
the date hereof and, upon request of Agent, promptly amend Schedule 8 to this
Agreement to describe such after-acquired Commercial Tort Claim in a manner that
reasonably identifies such Commercial Tort Claim, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by Agent to give Agent, subject to
Permitted Encumbrances, a first priority perfected security interest in any such
Commercial Tort Claim;

 

(h) Government Contracts. If any Account or Chattel Paper, individually or in
the aggregate with a value in excess of Twenty-Five Thousand Dollars ($25,000),
arises out of a contract or contracts with the United States of America or any
department, agency, or instrumentality thereof, Grantors shall promptly (and in
any event within two (2) Business Days of the creation thereof) notify Agent
thereof in writing and execute any instruments or take any steps reasonably
required by Agent, to the extent permitted under, and in accordance with,
applicable law, in order that all moneys due or to become due under such
contract or contracts shall be assigned to Agent, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;

 

 13 

 

 

(i) Intellectual Property.

 

(i) Each Grantor shall have the duty, to the extent necessary or economically
desirable in the operation of its business, (A) to promptly sue for
infringement, misappropriation, or dilution and to recover any and all awarded
damages for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
such Grantor’s Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of such Grantor’s Patents pending as of the date hereof
or hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings. Each Grantor shall promptly file an application with the United
States Copyright Office for any Copyright that has not been registered with the
United States Copyright Office if such Copyright is necessary or economically
desirable in the operation of such Grantor’s business. Any expenses incurred in
connection with the foregoing shall be borne by the appropriate Grantor. Each
Grantor further agrees not to abandon any Trademark, Patent, Copyright, or
Intellectual Property License that is necessary or economically desirable in the
operation of such Grantor’s business; provided, however that any such Copyright
shall then be deemed to be included on Schedule 2 hereof;

 

(ii) Grantors acknowledge and agree that Secured Parties shall have no duties
with respect to the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses. Without limiting the generality of this Section 6(f), Grantors
acknowledge and agree that Secured Parties shall not be under any obligation to
take any steps necessary to preserve rights in the Trademarks, Patents,
Copyrights, or Intellectual Property Licenses against any other Person, but
Agent may do so at its option from and after the occurrence and during the
continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys and other
professionals) shall be for the sole account of the Company and shall be
chargeable to the Company; and

 

(iii) In no event shall any Grantor, either itself or through any agent,
employee, licensee, or designee, file an application for the registration of any
Patent, Trademark, or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Agent prompt (and in any event within ten (10) Business Days)
written notice thereof;

 

(j) Investment Related Property.

 

(i) If any Grantor shall receive or become entitled to receive any Investment
Related Property after the Initial Closing Date, it shall promptly (and in any
event within five (5) Business Days of receipt thereof) take all actions
necessary to cause such Investment Related Property to become Collateral
hereunder and subject to a lien and security interest in favor of Agent;

 

 14 

 

 

(ii) Upon the occurrence and during the continuance of an Event of Default, all
sums of money and property paid or distributed in respect of the Investment
Related Property which are received by any Grantor shall be held by the Grantors
in trust for the benefit of Secured Parties segregated from such Grantor’s other
property, and such Grantor shall deliver it forthwith to Agent in the exact form
received;

 

(iii) Each Grantor shall promptly deliver to Agent a copy of each notice or
other communication received by it in respect of any Investment Related
Property;

 

(iv) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interest on the Investment
Related Property or any sale or transfer thereof;

 

(k) Transfers and Other Liens. Except as otherwise expressly permitted hereby or
by the Subscription Agreements, Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, or (ii) create or permit to exist any Lien
upon or with respect to any of the Collateral of any of Grantors, except for
Permitted Encumbrances. The inclusion of Proceeds in the Collateral shall not be
deemed to constitute Secured Parties’ consent to any sale or other disposition
of any of the Collateral except as expressly permitted in this Agreement or the
other Transaction Documents;

 

(l) Insurance. The Grantors shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof (it being agreed that the insurance policies
and amounts maintained by Grantors as of the Initial Closing Date are
satisfactory).

 

(m) Copies. The Grantors shall deliver copies of such policies or the related
certificates evidencing that Agent is listed as loss payee on property insurance
and as additional insured on liability insurance within 10 days of closing and
at the time any new policy of insurance is issued.

 

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Transaction Documents referred to below in
the manner so indicated.

 

 15 

 

 

(a) Subscription Agreements. In the event of any conflict between any provision
in this Agreement and a provision in the Subscription Agreements, such provision
of the Subscription Agreements shall control.

 

(b) Notes. In the event of any conflict between any provision in this Agreement
and a provision in the Notes, such provision of the Notes shall control.

 

8. Further Assurances.

 

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or that Agent may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable Agent on behalf of Secured Parties
to exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

 

(b) Subject to Section 8(c), each Grantor authorizes the filing by Agent on
behalf of Secured Parties of financing or continuation statements, or amendments
thereto and take other necessary actions for the perfection and preservation of
the Security Interest granted or purported to be granted hereby, and such
Grantor will execute and deliver to Agent such other instruments or notices, as
may be necessary or as Agent or Secured Parties may reasonably request, in order
to perfect and preserve the Security Interest granted or purported to be granted
hereby.

 

(c) Each Grantor authorizes Agent on behalf of Secured Parties at any time and
from time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect, (ii)
describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance.

 

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

 

9. Agent Right to Perform Contracts, Exercise Rights, etc. Upon the occurrence
and during the continuance of an Event of Default, Agent on behalf of Secured
Parties (or their designee) (a) may proceed to perform any and all of the
obligations of any Grantor contained in any contract, lease, or other agreement
and exercise any and all rights of any Grantor therein contained as fully as
such Grantor itself could, (b) shall have the right to use any Grantor’s rights
under Intellectual Property Licenses in connection with the enforcement of
Agent’s or Secured Parties’ rights hereunder, including the right to prepare for
sale and sell any and all Inventory and Equipment now or hereafter owned by any
Grantor and now or hereafter covered by such licenses, but only to the extent
permitted by such licenses or the licensors thereunder or applicable law, and
(c) shall have the right to request that any Stock that is pledged hereunder be
registered in the name of Agent for the benefit of Secured Parties or any of
their nominees.

 

 16 

 

 

10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent on behalf of Secured Parties its attorney-in-fact, with full authority in
the place and stead of such Grantor and in the name of such Grantor or
otherwise, at such time as an Event of Default has occurred and is continuing
under the Notes, to take any action and to execute any instrument which Agent
may reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:

 

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any Supporting Obligations in connection therewith or any
other Collateral of such Grantor;

 

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Secured Party;

 

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

 

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Secured Parties
with respect to any of the Collateral;

 

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

 

(f) to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

 

(g) Agent on behalf of Secured Parties shall have the right, but shall not be
obligated, to bring suit in its own name to enforce the Trademarks, Patents,
Copyrights and Intellectual Property Licenses and, if Agent shall commence any
such suit, the appropriate Grantor shall, at the request of Agent, do any and
all lawful acts and execute any and all proper documents reasonably required by
Agent in aid of such enforcement.

 

 17 

 

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

11. Agent or Secured Parties May Perform. If any of Grantors fails to perform
any agreement contained herein, Agent or Secured Parties may perform, or cause
performance of, such agreement, and the reasonable out-of-pocket expenses of
Agent or Secured Parties incurred in connection therewith shall be payable
severally by Grantors.

 

12. Appointment of Agent by Purchasers; Agent’s and Secured Parties’ Duties.

 

(a) Appointment of Agent. Each Purchaser hereby appoints Jeff S. Phillips
(together with any successor Agent appointed hereunder) as Agent under this
Security Agreement (collectively, with all related and incidental documents, the
“Security Documents”) and authorizes Agent to (a) execute and deliver the
Security Documents and accept delivery thereof on its behalf from Grantors, (b)
take such action on its behalf and to exercise all rights, powers and remedies
and perform the duties as are expressly delegated to Agent under such Security
Documents and (c) exercise such powers as are reasonably incidental thereto. The
provisions of this Article 12 are solely for the benefit of Agent and Purchasers
and none of Grantors nor any other person shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement and the other Security Documents, Agent shall act
solely as an agent of Purchasers and does and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Grantor or any other person. Agent shall have no duties or responsibilities
except for those expressly set forth in this Agreement and the other Security
Documents. The duties of Agent shall be mechanical and administrative in nature
and Agent shall not have, or be deemed to have, by reason of this Agreement, any
other Security Document or otherwise a fiduciary or trustee relationship in
respect of any Purchaser. Except as expressly set forth in this Agreement and
the other Security Documents, Agent shall not have any duty to disclose, and
shall not be liable for failure to disclose, any information relating to any
Grantor that is communicated to or obtained by Agent or any of its affiliates in
any capacity.

 

(b) Agent’s Requests, etc. If Agent shall request instructions from Requisite
Purchasers or all affected Purchasers with respect to any act or action
(including failure to act) in connection with this Agreement or any other
Security Document, then Agent shall be entitled to refrain from such act or
taking such action unless and until Agent shall have received instructions from
Requisite Purchasers or all affected Purchasers, as the case may be, and Agent
shall not incur liability to any person by reason of so refraining. Agent shall
be fully justified in failing or refusing to take any action hereunder or under
any other Security Document (a) if such action would, in the opinion of Agent,
be contrary to law or any Security Document, (b) if such action would, in the
opinion of Agent, expose Agent to any potential liability under any law, statute
or regulation or (c) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Without limiting the foregoing,
no Purchaser shall have any right of action whatsoever against Agent as a result
of Agent acting or refraining from acting hereunder or under any other Security
Document in accordance with the instructions of Requisite Purchasers or all
affected Purchasers, as applicable.

 

 18 

 

 

(c) Purchaser Credit Decision. Each Purchaser acknowledges that it has,
independently and without reliance upon Agent or any other Purchaser and based
on such other documents and information as it has deemed appropriate, made its
own credit and financial analysis of each Grantor and its own decision to enter
into this Agreement. Each Purchaser also acknowledges that it will,
independently and without reliance upon Agent or any other Purchaser and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement. Each Purchaser acknowledges the potential conflict of interest
of each other Purchaser as a result of Purchasers holding disproportionate
interests in the Notes, and expressly consents to, and waives, any claim based
upon, such conflict of interest.

 

(d) Indemnification. Purchasers shall and do hereby indemnify Agent (to the
extent not reimbursed by Grantors and without limiting the obligations of
Grantors hereunder), ratably according to their respective pro rata shares from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Security
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided that no Purchaser shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
Without limiting the foregoing, each Purchaser agrees to reimburse Agent
promptly upon demand for its pro rata share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Security Document, to the extent that Agent is not reimbursed for
such expenses by Grantors. The provisions of this paragraph (g) shall survive
the termination of this Agreement.

 

 19 

 

 

(e) Successor Agent. Agent may resign at any time by giving not less than 30
days’ prior written notice thereof to Purchasers and Grantors. Upon any such
resignation, the Requisite Purchasers shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Requisite Purchasers and shall have accepted such appointment within 30 days
after the resigning Agent’s giving notice of resignation, then the resigning
Agent may, on behalf of Purchasers, appoint a successor Agent, which shall be a
Purchaser, if a Purchaser is willing to accept such appointment, or otherwise
shall be a commercial bank or financial institution or a subsidiary of a
commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, such resignation shall become effective and the Requisite
Purchasers shall thereafter perform all the duties of Agent hereunder until such
time, if any, as the Requisite Purchasers appoint a successor Agent as provided
above. Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the earlier
of the acceptance of any appointment as Agent hereunder by a successor Agent or
the effective date of the resigning Agent’s resignation, the resigning Agent
shall be discharged from its duties and obligations under this Agreement and the
other Security Documents, except that any indemnity rights or other rights in
favor of such resigning Agent shall continue. After any resigning Agent’s
resignation hereunder, the provisions of this Section 12 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Security Documents.

 

(f) No Imposition of Duties. The powers conferred on Agent and Secured Parties
hereunder are solely to protect Agent and Secured Parties’ interest in the
Collateral, and shall not impose any duty upon Agent or any Secured Party to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent and each Secured Party shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral. Agent and each Secured
Party shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Agent or such Secured Party
accords its own property.

 

13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or its designee may notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral have been
assigned to Agent or that Agent has a security interest therein, and (b) collect
the Accounts, General Intangibles and Negotiable Collateral directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Transaction Documents.

 

 20 

 

 



14. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

 

(a) Agent, on behalf of Secured Parties, may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein, in the
other Transaction Documents, or otherwise available to it, all the rights and
remedies of a secured party on default under the Code or any other applicable
law. Without limiting the generality of the foregoing, each Grantor expressly
agrees that, in any such event, Agent without demand of performance or other
demand, advertisement or notice of any kind (except a notice specified below of
time and place of public or private sale) to or upon any of Grantors or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and (ii)
without notice except as specified below, sell or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale
or other disposition, at any of Agent’s offices or elsewhere, for cash, on
credit, and upon such other terms as Agent may deem commercially reasonable.
Without limiting the generality of the foregoing, the Purchaser may disclaim any
and all representations and warranties in connection with any such sale or other
disposition. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days notice to any of Grantors of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification and specifically such notice shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s labels, Patents, Copyrights,
rights of use of any name, trade secrets, trade names, Trademarks, service marks
and advertising matter, URLs, domain names, industrial designs, other industrial
or intellectual property or any property of a similar nature, whether owned by
any of Grantors or with respect to which any of Grantors have rights under
license, sublicense, or other agreements, (but only to the extent (i) such
license, sublicense or agreement does not prohibit such use by Agent and (ii)
such Grantor will not be in default under such license, sublicense or other
agreement as a result of such use by Agent) as it pertains to the Collateral, in
preparing for sale, advertising for sale and selling any Collateral, and each
Grantor’s rights under all licenses and all franchise agreements shall inure to
the benefit of the Purchaser.

 

(c) Any cash held by Agent or Secured Parties as Collateral and all cash
proceeds received by Agent or Secured Parties in respect of any sale of,
collection from, or other realization in any manner upon all or any part of the
Collateral shall be applied against the Secured Obligations in the order set
forth as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of Agent in
connection with enforcing the rights of the Purchasers under this Agreement and
the other Transaction Documents; SECOND, to the payment of all reasonable out of
pocket costs and expenses (including, without limitation, reasonable attorneys’
fees) of each of the Purchasers in connection with enforcing its rights under
this Agreement and the other Transaction Documents; THIRD, to the payment of all
accrued and unpaid fees and interest pro rata among the Purchasers based on the
principal outstanding of each Note in relation to the aggregate principal
outstanding of all Notes; FOURTH, to the payment of the outstanding principal
amount of the Notes pro rata among the Purchasers based on the principal
outstanding of each Note in relation to the aggregate principal outstanding of
all Notes; and FIFTH, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.

 

 21 

 

 

In the event the proceeds of Collateral are insufficient to satisfy all of the
Secured Obligations in full, each Grantor shall remain jointly and severally
liable for any such deficiency.

 

(d) Each Grantor hereby acknowledges that the Secured Obligations arose out of a
commercial transaction.

 

(e) Notwithstanding anything contained in this Agreement to the contrary, each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Purchaser or Agent to be joined as an additional party in any proceeding for
such purpose; provided that any Purchaser protecting and enforcing its rights
hereunder shall give prior written notice to each other Purchaser and Agent
thereof and all collections shall be applied as set forth in Section 14.

 

15. Remedies Cumulative. Each right, power, and remedy of each Secured Party as
provided for in this Agreement or in the other Transaction Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the other Transaction Documents
or now or hereafter existing at law or in equity or by statute or otherwise, and
the exercise or beginning of the exercise by Agent or any Secured Party of any
one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by Agent or any Secured Party of any or all such
other rights, powers, or remedies.

 

16. Marshaling. Agent and Secured Parties shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Agent’s and Secured Parties’ rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

 

 22 

 

 

17. Indemnity and Expenses.

 

(a) Each Grantor agrees to indemnify Agent and each Secured Party from and
against all claims, lawsuits and liabilities (including reasonable attorneys’
fees) growing out of or resulting from this Agreement (including enforcement of
this Agreement), except claims, losses or liabilities resulting from the gross
negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent jurisdiction,
and subject to any other express limitations set forth herein. This provision
shall survive the termination of this Agreement and the repayment of the Secured
Obligations.

 

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent all the
fees, costs, charges and expenses which Agent may reasonably incur in connection
with (i) the custody, preservation, use or operation of, or, upon an Event of
Default, the sale of, collection from, or other realization upon, any of the
Collateral in accordance with this Agreement and the other Transaction
Documents, (ii) the exercise or enforcement of any of the rights of Agent or
Secured Parties hereunder or (iii) the failure by any of Grantors to perform or
observe any of the provisions hereof.

 

18. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any of
Grantors herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent and the Requisite Purchasers, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment of any provision of this Agreement shall
be effective unless the same shall be in writing and signed by Agent and the
Requisite Purchasers and each of Grantors to which such amendment applies.

 

19. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent and each
Secured Party at its address specified in the Subscription Agreements, and to
any of the Grantors at their respective addresses specified on the signature
pages hereto, as applicable, or, as to any party, at such other address as shall
be designated by such party in a written notice to the other party.

 

 23 

 

 

21. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been
indefeasibly paid in full or otherwise terminated in accordance with the
provisions of the Transaction Documents, (b) be binding upon each of Grantors,
and their respective successors and assigns, and (c) inure to the benefit of,
and be enforceable by, Agent and each Secured Party, and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), Agent and each Secured Party may, in accordance with the
provisions of the Transaction Documents, assign or otherwise transfer all or any
portion of its rights and obligations thereunder to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Agent and Secured Parties herein or otherwise. Upon
indefeasible payment in full or other termination of the Obligations in
accordance with the provisions of the Transaction Documents, the Security
Interest granted hereby shall automatically terminate and all rights to the
Collateral shall automatically revert to Grantors or any other Person entitled
thereto. At such time, Agent and Secured Parties shall authorize the filing of
appropriate termination statements to terminate such Security Interests and
shall execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Grantors may reasonably
request, in order to effectuate the foregoing termination of such Security
Interests. No transfer or renewal, extension, assignment, or termination of this
Agreement, or any other instrument or document executed and delivered by any
Grantor to Agent or any Secured Party nor any additional loans made by Secured
Parties to the Grantors, or any of them, nor the taking of further security, nor
the retaking or re-delivery of the Collateral to Grantors, or any of them, by
Agent or Secured Parties, shall release any of Grantors from any obligation,
except a release or discharge executed in writing by Agent and Secured Parties
in accordance with the provisions of the Transaction Documents. Agent and
Secured Parties shall not by any act, delay, omission or otherwise, be deemed to
have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and Secured Parties and then only to the extent
therein set forth. A waiver by Agent or Secured Parties of any right or remedy
on any occasion shall not be construed as a bar to the exercise of any such
right or remedy which Agent or Secured Parties would otherwise have had on any
other occasion.

 

22. Governing Law.

 

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SECURED PARTY ELECTS TO BRING SUCH ACTION OR
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT, EACH SECURED PARTY
AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
22(b).

 

 24 

 

 

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT, EACH SECURED PARTY
AND EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT, EACH
SECURED PARTY AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

23. Agent and Secured Party. Each reference herein to any right granted to,
benefit conferred upon or power exercisable by the “Agent” or “Secured Parties”
shall be a reference to Agent or Secured Parties, and the successors and assigns
of each.

 

24. Miscellaneous.

 

(a) This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

(c) Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.

 

 25 

 

 

(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

 

(e) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein shall be satisfied by the transmission of a Record
and any Record so transmitted shall constitute a representation and warranty as
to the accuracy and completeness of the information contained therein.

 

[SIGNATURE PAGE FOLLOWS]

 

 26 

 

 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written:

 

GRANTORS:         ADHERA THERAPEUTICS, INC.         By: /s/ Nancy R. Phelan  
Name: Nancy R. Phelan   Title: Chief Executive Officer        

MDRNA RESEARCH, INC.

CEQUENT PHARMACEUTICALS, INC.

ITHENAPHARMA, INC.

 

On behalf of each of the above entities:

 

  By: /s/ Nancy R. Phelan   Name: Nancy R. Phelan   Title: President  

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 27 

 

 


AGENT:     /s/ Jeff S. Phillips  



Jeff S. Phillips

 

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 28 

 

 

PURCHASERS:

[__]



          By:     Name:      Title:  

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 29 

 

 